Title: From George Washington to Thomas Jefferson, 4 April 1792
From: Washington, George
To: Jefferson, Thomas



Dear Sir,
[Philadelphia] Wednesday Morning [4 April 1792]

Am I right in understanding, as the result of the Conversation you had with Mr White, that it was his opinion Genl Morgan would serve under Officers superior to him in Rank in the Army about to be raised? I want to get the appointments closed, but wish to know, previously, whether this was Mr Whites opinion. Yours sincerely

G. W——n

